DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 6-8, and 10-20 have been amended in the response filed November 17, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 41.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-7, is directed to a process. Additionally, the system, as claimed in claims 8-14, is directed to a machine. Furthermore, the computer-readable non-transitory recording medium, as claimed in claims 15-20, is directed to an article of manufacture.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of identifying items as not-for-sale. Specifically, representative claim 1 recites the abstract idea of: 
receiving information of an item listed for sale on a marketplace, the item being associated with a transaction, wherein the information includes first data associated with the item; 
matching the first data with at least second data in a set of data, wherein the set of data is associated with a set of counterfeit items corresponding to the item; 
identifying, based on the matching first data with the at least second data, the item as counterfeit; and 
providing an alert associated with the item as counterfeit, causing suspending of the transaction associated with the item.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of identifying items as not-for-sale, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because receiving information of an item listed for sale on a marketplace, the item being associated with a transaction; identifying, based on the matching first data with the at least second data, the item as counterfeit and suspending the transaction associated with the item is a sales activity. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, receiving information of an item listed for sale on a marketplace, the item being associated with a transaction, wherein the information includes first data associated with the item is a type of observation. Additionally, matching the first data with at least second data in a set of data, wherein the set of data is associated with a set of counterfeit items corresponding to the item is a type of evaluation. Furthermore, identifying, based on the matching first data with the at least second data, the item as counterfeit; and providing an alert associated with the item as counterfeit, causing suspending the transaction associated with the item is a type of judgment. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as an online marketplace, a counterfeit identification model, a database, the counterfeit identification model includes a set of encoder and decoder, each trained using the set of counterfeit items training data, and the counterfeit identification model generates probability distributions of likelihood of the item being counterfeit.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., identifying items as not-for-sale) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the 2019 PEG, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 2-3 and 5 merely further define the abstract limitations of claim 1. Additionally, claims 4 and 6-7 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claim 2 includes additional elements of a pixel-level comparison, claim 3 includes additional elements of a trained neutral network or a trained transformer model, claim 4 includes additional elements of online bidding, and claim 6 includes additional elements of a trained encoder-decoder model and a transformer model. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. 
Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and article of manufacture, claims 8-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claim 8 includes additional elements of a system for identifying a not-for-sale item, the system comprising: a processor; and a memory storing computer-executable instructions that when executed by the processor cause steps, a not-for-sale identification model, a database, a set of encoder and decoder, each trained using the set of not-for-sale items training data in the database, and the not-for-sale identification model generates probability distributions of likelihood of the item being not-for-sale. Claim 15 includes additional elements of a computer-readable non-transitory recording medium storing computer- executable instructions that when executed by a processor cause a computer system to, a not-for-sale identification model, a database, a set of encoder and decoder, each trained using the set of not-for-sale items training data in the database, and the not-for-sale identification model generates probability distributions of likelihood of the item being not-for-sale. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. As such, claims 8-14 and 15-20 are rejected for at least similar rationale as discussed above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guinard et. al. (US 20210142337 A1, herein referred to as Guinard) in view of Hedges et. al. (US 20100241528 A1, herein referred to as Hedges), in further view of Lichenstein et. al. (US 20210073648 A1, herein referred to as Lichenstein).

Claim 1:
Guinard discloses:
A method for determining an item as counterfeit {Guinard: figs 2-3, 7; [0072] a method 300 for verifying authenticity of a product}, the method comprising:
receiving information of an item, the item being associated with a transaction, wherein the information includes first data associated with the item {Guinard: [0051] Computer 120-1 may receive the information (i.e., first data associated with the item); [0050] the information may include one or more images of the product (i.e., first data associated with the item); [0075] the electronic device may: cancel or discontinue a financial transaction (such as purchase of the product)};
matching, based on a counterfeit identification model, the first data with at least second data in a set of data, wherein the set of data is associated with a set of items {Guinard: [0053] computer 120-1 may determine a product authenticity score based at least in part on a comparison of the information and the second information; [0056] the information may include one or more images of the product. The second information may include one or more predetermined images of the product; [0105] computer 120-1 may use one or more predictive models, which may be pretrained using one or more known images of the product.}, and 
wherein the counterfeit identification model generates probability distributions of likelihood of the item being counterfeit {Guinard: [0105] the one or more predictive models may be used to analyze one or more submitted images of the product to determine a probability distribution. If the one or more submitted images are of the correct product, the product authenticity score may be increased. Otherwise, the product authenticity score may be lowered.};
identifying, based on the matching first data with the at least second data, the item as counterfeit {Guinard: [0118] If the product authenticity score is above a threshold value, then the product may be considered to be genuine. Otherwise, the product may be deemed to be a counterfeit}; and
providing an alert associated with the item as counterfeit, causing suspending the transaction associated with the item {Guinard: [0074] receive a notification from the computer, where the notification corresponds to a product authenticity score of the product; [0075] the electronic device may: cancel or discontinue a financial transaction (such as purchase of the product). Examiner interprets a product authenticity score below a threshold value will notify the user of a counterfeit item and cancel or discontinue the transaction.}.
Guinard discloses a method for determining an item as counterfeit, which includes receiving information that includes an image of a product (Guinard: [0051]-[0053]), comparing the image to predetermined images of the product using predictive models that generate probability distributions of a product likely being authentic or counterfeit (Guinard: [0053], [0056], [0105]), notifying the user of an item being authentic or counterfeit (Guinard: [0074]), and canceling a transaction when the item is determined to be counterfeit (Guinard: [0075]). Guinard further discloses information about a transportation path of the product through a logistic system or supply chain, in whether the product has been sold or purchased previously (Guinard: [0055]). Guinard does not disclose:
an item listed for sale on an online marketplace.
Guinard does disclose purchasing items and suspending transactions (Guinard: [0052], [0075]).
However, Hedges teaches:
an item listed for sale on an online marketplace {Hedges: fig 8; [0043] An online auction website may be a host or "auctioneer" for buyers and sellers to bid on various products}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identifying and suspending the seller as taught by Hedges in the counterfeit identification method of Guinard in order to use an anti-counterfeiting system and method with online auction websites that is capable of identifying counterfeit goods faster and more accurately (Hedges: [0011]). In the instant case, Guinard evidently discloses a counterfeit identification method using machine learning. Hedges is merely relied upon to illustrate the additional functionality of applying the counterfeit identification model to an online auction environment. Moreover, since the elements disclosed by Guinard, as well as Hedges, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.
Additionally, Guinard does not disclose:
wherein the set of data is associated with a set of counterfeit items corresponding to the item in a database, and
wherein the counterfeit identification model includes a set of encoder and decoder, each trained using the set of counterfeit items training data.
However, Lichenstein teaches:
wherein the set of data is associated with a set of counterfeit items corresponding to the item in a database {Lichenstein: [0134] associate certain fake videos or images with one another based on characteristics of the fake videos or images; [0057] input data (i.e., images) may be sourced from databases. Examiner interprets “certain fake videos or images” as being the set of counterfeit items.}, and
wherein the counterfeit identification model includes a set of encoder and decoder, each trained using the set of counterfeit items training data {Lichenstein: [0066] first domain encoder 110a and/or second domain encoder 110b may be provided with training data, portions of which may be labeled as similar to; [0068] train the decoders; [0134] System 800 may be further configured to associate certain fake videos or images with one another based on characteristics of the fake videos or images. Examiner interprets that the encoders/decoders are being trained for data “similar to” the certain fake videos or images.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included known fake images and encoders/decoders as taught by Lichenstein in the counterfeit identification method of Guinard because supervised learning techniques are useful for sorting new data into known categories (Lichenstein: [0045]). In the instant case, Guinard evidently discloses a counterfeit identification model that utilizes image comparison and probability distributions to determine if a product is authentic. Lichenstein is merely relied upon to illustrate the additional functionality of using images that are known to be fake in a trained encoder/decoder model. Moreover, since the elements disclosed by Guinard, as well as Lichenstein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	

Claim 3:
Guinard, Hedges, and Lichenstein teach the method of claim 1. Guinard further discloses:
determining one or more features of the first data, wherein the one or more features include one or more of: a type of the item, one or more parts of the first data associated with the item, a color of the item, or a preservation condition of the item {Guinard: [0090] imaging and/or other physical determinations for characteristics of the product (e.g., color, patterns)};
matching the first data with at least one item represented in the set of data using at least one of a trained neutral network or a trained transformer model {Guinard: [0090] matching product features 514 (such as physical and digital features) may be used to determine whether an actual product physically matches the expected product; [0057] the image analysis may involve a neural network; [0058] one or more pretrained neural networks. Examiner elects a trained neural network as the species of invention.};
identifying, based on probability distributions associated with the matching {Guinard: [0105] the one or more predictive models may be used to analyze one or more submitted images of the product to determine a probability distribution; [0118] If the product authenticity score is above a threshold value, then the product may be considered to be genuine. Otherwise, the product may be deemed to be a counterfeit}; and
suspending the transaction of the item {Guinard: [0075] the electronic device may: cancel or discontinue a financial transaction (such as purchase of the product)}.
Although disclosing feature determination of an item that includes a color of the item and matching the data using a trained neural network, Guinard does not disclose:
identifying a seller of the item; and
suspending the transaction of the item and one or more bidding processes associated with the seller.
However, Hedges teaches:
identifying a seller of the item {Hedges: [0047] The identity of the user that is responsible for selling the counterfeit item also may be discovered 116.}; and
suspending the transaction of the item and one or more bidding processes associated with the seller {Hedges: [0047] When a counterfeit item is identified or an item is identified as a potentially counterfeit item, the item listing may be removed from the online auction website 114. The auctioneer may impose any suitable consequences for the seller's actions; [0049] A resolution may include any one or more of the following actions: removing the listing, holding the listing, denying the seller future access to the online auction website. Examiner interprets removing the listing as suspending the online bid transaction.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identifying and suspending the seller as taught by Hedges in the counterfeit identification method of Guinard in order to use an anti-counterfeiting system and method with online auction websites that is capable of identifying counterfeit goods faster and more accurately (Hedges: [0011]). In the instant case, Guinard evidently discloses a counterfeit identification method using machine learning. Hedges is merely relied upon to illustrate the additional functionality of applying the counterfeit identification model to an online auction environment. Moreover, since the elements disclosed by Guinard, as well as Hedges, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 4:
Guinard, Hedges, and Lichenstein teach the method of claim 1. Guinard does not disclose:
wherein the set of counterfeit items includes a plurality of counterfeit items.
However, Lichenstein teaches:
wherein the set of counterfeit items includes a plurality of counterfeit items {Lichenstein: [0134] Associate certain fake videos or images with one another based on characteristics of the fake videos or images. New videos or images, not yet known whether real or fake, may be input and associated with known fake images based on perceived characteristics.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included known fake images as taught by Lichenstein in the counterfeit identification method of Guinard in order to predict whether features in images or videos are real or “deep fakes” (Lichenstein: [0134]). In the instant case, Guinard evidently discloses a counterfeit identification model that utilizes image comparison and probability distributions to determine if a product is authentic. Lichenstein is merely relied upon to illustrate the additional functionality of using images that are known to be fake. Moreover, since the elements disclosed by Guinard, as well as Lichenstein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.
Additionally, Guinard does not disclose:
wherein the transaction includes online bidding.
However, Hedges teaches:
wherein the transaction includes online bidding {Hedges: [0022] An online auction may operate over a computer network. It may also allow a buyer to search among various posted listings for a particular item and to place a bid to purchase an item in an auction-style sale.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an online auction as taught by Hedges in the counterfeit identification method of Guinard in order to use an anti-counterfeiting system and method with online auction websites that is capable of identifying counterfeit goods faster and more accurately (Hedges: [0011]). In the instant case, Guinard evidently discloses a counterfeit identification method using machine learning. Hedges is merely relied upon to illustrate the additional functionality of applying the counterfeit identification model to an online auction environment. Moreover, since the elements disclosed by Guinard, as well as Hedges, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 5:
Guinard, Hedges, and Lichenstein teach the method of claim 1. Guinard does not disclose:
receiving, from a seller, information of an item associated with a transaction; and
suspending, based on identifying the item as counterfeit, the seller from engaging in the transaction of the item.
However, Hedges teaches:
receiving, from a seller, information of an item associated with a transaction {Hedges: [0050] When a listing is created for an item to be sold, the seller may be asked or required to enter information about the item}; and
suspending, based on identifying the item as counterfeit, the seller from engaging in the transaction of the item {Hedges: [0052] If the seller of the counterfeit goods does not enter a unique product identifier with eight alphanumeric digits, then the seller may be identified as a potentially counterfeit product and may be prevented from selling that item.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an online auction as taught by Hedges in the counterfeit identification method of Guinard in order to use an anti-counterfeiting system and method with online auction websites that is capable of identifying counterfeit goods faster and more accurately (Hedges: [0011]). In the instant case, Guinard evidently disclose a counterfeit identification method using machine learning. Hedges is merely relied upon to illustrate the additional functionality of applying the counterfeit identification model to an online auction environment. Moreover, since the elements disclosed by Guinard, as well as Hedges, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 6:
Guinard, Hedges, and Lichenstein teach the method of claim 1. Guinard further discloses:
wherein the counterfeit identification model includes a model associated with one or more of predetermined categories of items for counterfeit identification {Guinard: [0058] one or more pretrained neural networks may have been trained using data for one or more additional products that are related to (but different from) the product, such as one or more additional products in a similar category of products to the product}.
Although disclosing that the counterfeit identification model is pre-trained for items in a similar category, Guinard does not disclose:
wherein the counterfeit identification model includes a trained encoder-decoder model, and 
wherein the counterfeit identification model includes a transformer model.
However, Lichenstein teaches:
wherein the counterfeit identification model includes a trained encoder-decoder model {Lichenstein: fig 1B; [0063] First and second domain encoders 110a and 110b may be trained encoders; [0068] train the decoders}, and 
wherein the counterfeit identification model includes a transformer model {Lichenstein: [0114] Mapping input data to the common space at step 602a may include applying a weighted transform to encoded first or second domain data; see also [Equation 3]}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the trained encoder/decoder model and transformation models as taught by Lichenstein in the counterfeit identification method of Guinard in order to prepare the data for comparison or matching (Lichenstein: [0065]). In the instant case, Guinard evidently discloses a counterfeit identification model that utilizes a pretrained neural network for items in a similar category to determine if a product is authentic. Lichenstein is merely relied upon to illustrate the additional functionality of a trained encoder/decoder model that utilizes transformer functions. Moreover, since the elements disclosed by Guinard, as well as Lichenstein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 7:
Guinard, Hedges, and Lichenstein teach the method of claim 1. Guinard further discloses:
wherein an image analysis includes one or more of:
extracting features of the first data {Guinard: [0057] analysis of a given image to extract one or more authenticity features}, 
predicting whether the first data matches one or more data using a probability distribution {Guinard: [0053] computer 120-1 may determine a product authenticity score based on a comparison of the information and the second information; [0056] the information may include one or more images of the product. The second information may include one or more predetermined images of the product; [0105] the one or more predictive models may be used to analyze one or more submitted images of the product to determine a probability distribution over products known by the one or more physical models.}, and
determining, based on the probability distribution, the item as counterfeit {Guinard: [0105] If the one or more submitted images are of the correct product, the product authenticity score may be increased. Otherwise, the product authenticity score may be lowered; [0118] If the product authenticity score is above a threshold value, then the product may be considered to be genuine. Otherwise, the product may be deemed to be a counterfeit}.
Although disclosing feature extraction from images, predicting matches using probability distributions, and determining whether an item is counterfeit, Guinard does not disclose:
one or more true counterfeit data.
However, Lichenstein teaches:
one or more true counterfeit data {Lichenstein: [0134] associate certain fake videos or images with one another}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included known fake images as taught by Lichenstein in the counterfeit identification method of Guinard in order to predict whether features in images or videos are real or “deep fakes” (Lichenstein: [0134]). In the instant case, Guinard evidently discloses a counterfeit identification model that utilizes image comparison and probability distributions to determine if a product is authentic. Lichenstein is merely relied upon to illustrate the additional functionality of using images that are known to be fake. Moreover, since the elements disclosed by Guinard, as well as Lichenstein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 8:
Guinard discloses:
A system for identifying a not-for-sale item {Guinard: figs 1 and 12}, the system comprising:
a processor {Guinard: fig 12, #1210}; and
a memory storing computer-executable instructions that when executed by the processor cause the system to {Guinard: fig 12, #1212; [0129] Memory subsystem 1212 includes one or more devices for storing data and/or instructions for processing subsystem 1210}:
receive information of an item, the item being associated with a transaction, wherein the information includes first data associated with the item {Guinard: [0051] Computer 120-1 may receive the information (i.e., first data associated with the item); [0050] the information may include one or more images of the product (i.e., first data associated with the item)};
match, based on a not-for-sale identification model, the first data with at least second data in a set of data, wherein the set of data is associated with a set of items corresponding to the item {Guinard: [0053] computer 120-1 may determine a product authenticity score based at least in part on a comparison of the information and the second information; [0056] the information may include one or more images of the product. The second information may include one or more predetermined images of the product; [0105] computer 120-1 may use one or more predictive models, which may be pretrained using one or more known images of the product. Examiner interprets not-for-sale as counterfeit}, and 
wherein the not-for-sale identification model generates probability distributions of likelihood of the item being not-for-sale {Guinard: [0105] the one or more predictive models may be used to analyze one or more submitted images of the product to determine a probability distribution. If the one or more submitted images are of the correct product, the product authenticity score may be increased. Otherwise, the product authenticity score may be lowered. Examiner interprets not-for-sale as counterfeit};
identify, based on the matching first data with the at least second data, the item as not-for-sale {Guinard: [0118] If the product authenticity score is above a threshold value, then the product may be considered to be genuine. Otherwise, the product may be deemed to be a counterfeit. Examiner interprets not-for-sale as counterfeit}; and
provide an alert associated with the item as not-for-sale, causing suspending the transaction associated with the item {Guinard: [0074] receive a notification from the computer, where the notification corresponds to a product authenticity score of the product; [0075] the electronic device may: cancel or discontinue a financial transaction (such as purchase of the product). Examiner interprets a product authenticity score below a threshold value will notify the user of a counterfeit item and cancel or discontinue the transaction. Examiner interprets not-for-sale as counterfeit}.
Guinard discloses a method for determining an item as counterfeit, which includes receiving information that includes an image of a product (Guinard: [0051]-[0053]), comparing the image to predetermined images of the product using predictive models that generate probability distributions of a product likely being authentic or counterfeit (Guinard: [0053], [0056], [0105]), notifying the user of an item being authentic or counterfeit (Guinard: [0074]), and canceling a transaction when the item is determined to be counterfeit (Guinard: [0075]). Guinard further discloses information about a transportation path of the product through a logistic system or supply chain, in whether the product has been sold or purchased previously (Guinard: [0055]). Guinard does not disclose:
an item listed for sale on an online marketplace.
Guinard does disclose purchasing items and suspending transactions (Guinard: [0052], [0075]).
However, Hedges teaches:
an item listed for sale on an online marketplace {Hedges: fig 8; [0043] An online auction website may be a host or "auctioneer" for buyers and sellers to bid on various products}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identifying and suspending the seller as taught by Hedges in the counterfeit identification method of Guinard in order to use an anti-counterfeiting system and method with online auction websites that is capable of identifying counterfeit goods faster and more accurately (Hedges: [0011]). In the instant case, Guinard evidently discloses a counterfeit identification method using machine learning. Hedges is merely relied upon to illustrate the additional functionality of applying the counterfeit identification model to an online auction environment. Moreover, since the elements disclosed by Guinard, as well as Hedges, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.
Additionally, Guinard does not disclose:
wherein the set of data is associated with a set of not-for-sale items in a database, and
wherein the not-for-sale identification model includes a set of encoder and decoder, each trained using the set of not-for-sale items training data in the database.
However, Lichenstein teaches:
wherein the set of data is associated with a set of not-for-sale items in a database {Lichenstein: [0134] associate certain fake videos or images with one another based on characteristics of the fake videos or images; [0057] input data (i.e., images) may be sourced from databases. Examiner interprets “certain fake videos or images” as being the set of counterfeit items. Examiner interprets not-for-sale as counterfeit}, and
wherein the not-for-sale identification model includes a set of encoder and decoder, each trained using the set of not-for-sale items training data in the database {Lichenstein: [0066] first domain encoder 110a and/or second domain encoder 110b may be provided with training data, portions of which may be labeled as similar to; [0068] train the decoders; [0134] System 800 may be further configured to associate certain fake videos or images with one another based on characteristics of the fake videos or images; [0057] input data (i.e., images) may be sourced from databases. Examiner interprets that the encoders/decoders are being trained for data “similar to” the certain fake videos or images. Examiner interprets not-for-sale as counterfeit}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included known fake images and encoders/decoders as taught by Lichenstein in the counterfeit identification method of Guinard because supervised learning techniques are useful for sorting new data into known categories (Lichenstein: [0045]). In the instant case, Guinard evidently discloses a counterfeit identification model that utilizes image comparison and probability distributions to determine if a product is authentic. Lichenstein is merely relied upon to illustrate the additional functionality of using images that are known to be fake in a trained encoder/decoder model. Moreover, since the elements disclosed by Guinard, as well as Lichenstein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 10:
Guinard, Hedges, and Lichenstein teach the system of claim 8. Guinard further discloses:
determine one or more features of the first data, wherein the one or more features include one or more of: a type of the item, one or more parts of the first data associated with the item, a color of the item, or a preservation condition of the item {Guinard: [0090] imaging and/or other physical determinations for characteristics of the product (e.g., color, patterns)};
match the first data with at least one item represented in the set of data using at least one of a trained neutral network or a trained transformer model {Guinard: [0090] matching product features 514 (such as physical and digital features) may be used to determine whether an actual product physically matches the expected product; [0057] the image analysis may involve a neural network; [0058] one or more pretrained neural networks. Examiner elects a trained neural network as the species of invention.};
identify, based on probability distributions associated with the matching {Guinard: [0105] the one or more predictive models may be used to analyze one or more submitted images of the product to determine a probability distribution; [0118] If the product authenticity score is above a threshold value, then the product may be considered to be genuine. Otherwise, the product may be deemed to be a counterfeit}; and
suspend the transaction of the item {Guinard: [0075] the electronic device may: cancel or discontinue a financial transaction (such as purchase of the product)}.
Although disclosing feature determination of an item that includes a color of the item and matching the data using a trained neural network, Guinard does not disclose:
identify a seller of the item; and
suspend the transaction of the item and one or more bidding processes associated with the seller.
However, Hedges teaches:
identify a seller of the item {Hedges: [0047] The identity of the user that is responsible for selling the counterfeit item also may be discovered 116.}; and
suspend the transaction of the item and one or more bidding processes associated with the seller {Hedges: [0047] When a counterfeit item is identified or an item is identified as a potentially counterfeit item, the item listing may be removed from the online auction website 114. The auctioneer may impose any suitable consequences for the seller's actions; [0049] A resolution may include any one or more of the following actions: removing the listing, holding the listing, denying the seller future access to the online auction website. Examiner interprets removing the listing as suspending the online bid transaction.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identifying and suspending the seller as taught by Hedges in the counterfeit identification system of Guinard in order to use an anti-counterfeiting system and method that is capable of identifying counterfeit goods faster and more accurately (Hedges: [0011]). In the instant case, Guinard evidently discloses a counterfeit identification method using machine learning. Hedges is merely relied upon to illustrate the additional functionality of applying the counterfeit identification model to an online auction environment. Moreover, since the elements disclosed by Guinard, as well as Hedges, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 11:
Guinard, Hedges, and Lichenstein teach the method of claim 1. Guinard does not disclose:
wherein the set of not-for-sale items includes a plurality of not-for-sale items.
However, Lichenstein teaches:
wherein the set of not-for-sale items includes a plurality of not-for-sale items {Lichenstein: [0134] Associate certain fake videos or images with one another based on characteristics of the fake videos or images. New videos or images, not yet known whether real or fake, may be input and associated with known fake images based on perceived characteristics. Examiner interprets not-for-sale as counterfeit or fake.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included known fake images as taught by Lichenstein in the counterfeit identification system of Guinard in order to predict whether features in images or videos are real or “deep fakes” (Lichenstein: [0134]). In the instant case, Guinard evidently discloses a counterfeit identification model that utilizes image comparison and probability distributions to determine if a product is authentic. Lichenstein is merely relied upon to illustrate the additional functionality of using images that are known to be fake. Moreover, since the elements disclosed by Guinard, as well as Lichenstein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.
Additionally, Guinard does not disclose:
wherein the transaction includes online bidding.
However, Hedges teaches:
wherein the transaction includes online bidding {Hedges: [0022] An online auction may operate over a computer network. It may also allow a buyer to search among various posted listings for a particular item and to place a bid to purchase an item in an auction-style sale.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an online auction as taught by Hedges in the counterfeit identification system of Guinard in order to use an anti-counterfeiting system and method that is capable of identifying counterfeit goods faster and more accurately (Hedges: [0011]). In the instant case, Guinard evidently discloses a counterfeit identification method using machine learning. Hedges is merely relied upon to illustrate the additional functionality of applying the counterfeit identification model to an online auction environment. Moreover, since the elements disclosed by Guinard, as well as Hedges, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 12:
Guinard, Hedges, and Lichenstein teach the system of claim 8. Guinard does not disclose:
suspend, based on identifying the item as not-for-sale, the seller from engaging in the transaction of the item.
However, Hedges teaches:
suspend, based on identifying the item as not-for-sale, the seller from engaging in the transaction of the item {Hedges: [0052] If the seller of the counterfeit goods does not enter a unique product identifier with eight alphanumeric digits, then the seller may be identified as a potentially counterfeit product and may be prevented from selling that item. Examiner interprets not-for-sale as counterfeit.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an online auction as taught by Hedges in the counterfeit identification system of Guinard in order to use an anti-counterfeiting system and method that is capable of identifying counterfeit goods faster and more accurately (Hedges: [0011]). In the instant case, Guinard evidently discloses a counterfeit identification method using machine learning. Hedges is merely relied upon to illustrate the additional functionality of applying the counterfeit identification model to an online auction environment. Moreover, since the elements disclosed by Guinard, as well as Hedges, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 13:
Guinard, Hedges, and Lichenstein teach the system of claim 8. Guinard further discloses:
wherein the not-for-sale identification model includes a model associated with one or more of predetermined categories of items for not-for-sale identification {Guinard: [0058] one or more pretrained neural networks may have been trained using data for one or more additional products that are related to (but different from) the product, such as one or more additional products in a similar category of products to the product}.
Although disclosing that the counterfeit identification model is pre-trained for items in a similar category, Guinard does not disclose:
wherein the not-for-sale identification model includes a trained encoder-decoder model, and 
wherein the not-for-sale identification model includes a transformer model.
However, Lichenstein teaches:
wherein the not-for-sale identification model includes a trained encoder-decoder model {Lichenstein: fig 1B; [0063] First and second domain encoders 110a and 110b may be trained encoders; [0068] train the decoders}, and 
wherein the not-for-sale identification model includes a transformer model {Lichenstein: [0114] Mapping input data to the common space at step 602a may include applying a weighted transform to encoded first or second domain data; see also [Equation 3]}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the trained encoder/decoder model and transformation models as taught by Lichenstein in the counterfeit identification method of Guinard in order to prepare the data for comparison or matching (Lichenstein: [0065]). In the instant case, Guinard evidently discloses a counterfeit identification model that utilizes a pretrained neural network for items in a similar category to determine if a product is authentic. Lichenstein is merely relied upon to illustrate the additional functionality of a trained encoder/decoder model that utilizes transformer functions. Moreover, since the elements disclosed by Guinard, as well as Lichenstein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	


Claim 14:
Guinard, Hedges, and Lichenstein teach the system of claim 8. Guinard further discloses:
wherein an image analysis includes one or more of:
extracting features of the first data {Guinard: [0057] analysis of a given image to extract one or more authenticity features}, 
predicting whether the first data matches one or more data using a probability distribution {Guinard: [0053] computer 120-1 may determine a product authenticity score based on a comparison of the information and the second information; [0056] the information may include one or more images of the product. The second information may include one or more predetermined images of the product; [0105] the one or more predictive models may be used to analyze one or more submitted images of the product to determine a probability distribution over products known by the one or more physical models.}, and
determining, based on the probability distribution, the item as not-for-sale {Guinard: [0105] If the one or more submitted images are of the correct product, the product authenticity score may be increased. Otherwise, the product authenticity score may be lowered; [0118] If the product authenticity score is above a threshold value, then the product may be considered to be genuine. Otherwise, the product may be deemed to be a counterfeit. Examiner interprets not-for-sale as counterfeit.}.
Although disclosing feature extraction from images, predicting matches using probability distributions, and determining whether an item is counterfeit, Guinard does not disclose:
one or more true not-for-sale data.
However, Lichenstein teaches:
one or more true not-for-sale data {Lichenstein: [0134] associate certain fake videos or images with one another. Examiner interprets not-for-sale as counterfeit, i.e., fake.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included known fake images as taught by Lichenstein in the counterfeit identification method of Guinard in order to predict whether features in images or videos are real or “deep fakes” (Lichenstein: [0134]). In the instant case, Guinard evidently discloses a counterfeit identification model that utilizes image comparison and probability distributions to determine if a product is authentic. Lichenstein is merely relied upon to illustrate the additional functionality of using images that are known to be fake. Moreover, since the elements disclosed by Guinard, as well as Lichenstein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Regarding claims 15 and 17-20, claims 15 and 17-20 are directed to a non-transitory computer-readable medium. Claims 15 and 17-20 recite limitations that are parallel in nature to those addressed above for claims 8 and 10-14, which are directed towards a system. Therefore, claims 15 and 20 are rejected for the same reasons as set forth above for claims 8 and 10-14, respectively. 
It is noted that claim 15 includes additional elements of:
A computer-readable non-transitory recording medium storing computer- executable instructions that when executed by a processor cause a computer system to.
Guinard discloses:
A computer-readable non-transitory recording medium storing computer- executable instructions that when executed by a processor cause a computer system to {Guinard: [claim 15] non-transitory computer-readable storage medium for use in conjunction with a computer, the computer-readable storage medium storing program instructions that, when executed by the computer, cause the computer to perform operations}.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guinard et. al. (US 20210142337 A1, herein referred to as Guinard) in view of Hedges et. al. (US 20100241528 A1, herein referred to as Hedges) and Lichenstein et. al. (US 20210073648 A1, herein referred to as Lichenstein), in further view of Burgin et. al. (US 20190236614 A1, herein referred to as Burgin).

Claim 2:
Guinard, Hedges, and Lichenstein teach the method of claim 1. Guinard further discloses:
wherein the first data includes image data {Guinard: [0051] Computer 120-1 may receive the information; [0050] the information may include one or more images of the product (i.e., first data associated with the item)}, and the method further comprising:
determining, based on a category of the item, one or more features of the image data {Guinard: [0090] imaging and/or other physical determinations for characteristics of the product (e.g., color, patterns, etc.) that are extracted from a stored product profile; [0093] the digital profile may associate the product with a set of products or a type of product (Examiner interprets as category) with common features}; and
performing, based on the one or more features of the image data, a comparison of at least a part of the image data and a set of stock photos associated with the set of items {Guinard: [0053] computer 120-1 may determine a product authenticity score based at least in part on a comparison of the information and the second information; [0056] the information may include one or more images of the product. The second information may include one or more predetermined images of the product; [0105] computer 120-1 may use one or more predictive models, which may be pretrained using one or more known images of the product}.
Although disclosing a comparison of captured image data with known image data, Guinard does not disclose:
a comparison of at least a part of the image data and a set of stock photos associated with the set of counterfeit items.
However, Lichenstein teaches:
a comparison of at least a part of the image data and a set of stock photos associated with the set of counterfeit items {Lichenstein: [0065] first domain input data comparison and/or matching with second domain data; [0134] Associate certain fake videos or images with one another based on characteristics of the fake videos or images. New videos or images, not yet known whether real or fake, may be input and associated with known fake images based on perceived characteristics. Examiner interprets “known fake videos or images” as being the stock photos associated with the set of counterfeit items.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included known fake images as taught by Lichenstein in the counterfeit identification method of Guinard, Hedges, and Lichenstein in order to predict whether features in images or videos are real or “deep fakes” (Lichenstein: [0134]). In the instant case, Guinard, Hedges, and Lichenstein evidently teach a counterfeit identification model that utilizes image comparison and probability distributions to determine if a product is authentic. Lichenstein is merely relied upon to illustrate the additional functionality of using images that are known to be fake. Moreover, since the elements disclosed by Guinard and Hedges, as well as Lichenstein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.
Additionally, Guinard does not disclose:
a pixel-level comparison of at least a part of the image data and a set of stock photos associated with the set of counterfeit items.
However, Burgin teaches:
a pixel-level comparison of at least a part of the image data and a set of stock photos associated with the set of counterfeit items {Burgin: [0021] the discriminator may alternatively or additionally be trained based on images of actual faked items, which will also be referred to as “actual counterfeit images”; [0062] the weighted output of each convolutional layer may represent that layer's prediction of whether or not the input image is a counterfeit based on the feature that the layer has analyzed (and compared to the training image). The weighted output may include a determination of whether a particular pixel or set of pixels of the input image indicates that the input image is an image of a counterfeit item}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the pixel-level comparison as taught by Burgin in the counterfeit identification method of Guinard, Hedges, and Lichenstein in order to aid in distinguishing highly similar objects (Burgin: [0031]). In the instant case, Guinard, Hedges, and Lichenstein evidently teach a counterfeit identification model that uses machine learning on sets of images. Burgin is merely relied upon to illustrate the additional functionality of a pixel-level comparison of the images. Moreover, since the elements disclosed by Guinard, Hedges, and Lichenstein, as well as Burgin, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	


Claim 9:
Guinard, Hedges, and Lichenstein teach the system of claim 8. Guinard further discloses:
wherein the first data includes image data {Guinard: [0051] Computer 120-1 may receive the information; [0050] the information may include one or more images of the product (i.e., first data associated with the item)}, and the method further comprising:
determining, based on a category of the item, one or more features of the image data {Guinard: [0090] imaging and/or other physical determinations for characteristics of the product (e.g., color, patterns, etc.) that are extracted from a stored product profile; [0093] the digital profile may associate the product with a set of products or a type of product (Examiner interprets as category) with common features}; and
performing, based on the one or more features of the image data, a comparison of at least a part of the image data and a set of stock photos associated with the set of items {Guinard: [0053] computer 120-1 may determine a product authenticity score based at least in part on a comparison of the information and the second information; [0056] the information may include one or more images of the product. The second information may include one or more predetermined images of the product; [0105] computer 120-1 may use one or more predictive models, which may be pretrained using one or more known images of the product}, 
wherein not-for-sale items include at least one of a counterfeit item or a stolen item {Guinard: [0118] If the product authenticity score is above a threshold value, then the product may be considered to be genuine. Otherwise, the product may be deemed to be a counterfeit; [0075] the electronic device may: cancel or discontinue a financial transaction (such as purchase of the product). Examiner interprets not-for-sale as counterfeit.}.
Although disclosing a comparison of captured image data with known image data, Guinard does not disclose:
a comparison of at least a part of the image data and a set of stock photos associated with the set of not-for-sale items, wherein the set of not-for sale items include at least one of a counterfeit item or a stolen item.
However, Lichenstein teaches:
a comparison of at least a part of the image data and a set of stock photos associated with the set of counterfeit items, wherein the set of not-for sale items include at least one of a counterfeit item or a stolen item {Lichenstein: [0065] first domain input data comparison and/or matching with second domain data; [0134] Associate certain fake videos or images with one another based on characteristics of the fake videos or images. New videos or images, not yet known whether real or fake, may be input and associated with known fake images based on perceived characteristics. Examiner interprets “known fake videos or images” as being the stock photos associated with the set of not-for-sale items, which are interpreted as counterfeit items.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included known fake images as taught by Lichenstein in the counterfeit identification method of Guinard, Hedges, and Lichenstein in order to predict whether features in images or videos are real or “deep fakes” (Lichenstein: [0134]). In the instant case, Guinard, Hedges, and Lichenstein evidently teach a counterfeit identification model that utilizes image comparison and probability distributions to determine if a product is authentic. Lichenstein is merely relied upon to illustrate the additional functionality of using images that are known to be fake. Moreover, since the elements disclosed by Guinard and Hedges, as well as Lichenstein, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.
Additionally, Guinard does not disclose:
a pixel-level comparison of at least a part of the image data and a set of stock photos associated with the set of not-for-sale items, wherein the set of not-for sale items include at least one of a counterfeit item or a stolen item
However, Burgin teaches:
a pixel-level comparison of at least a part of the image data and a set of stock photos associated with the set of not-for-sale items, wherein the set of not-for sale items include at least one of a counterfeit item or a stolen item {Burgin: [0021] the discriminator may alternatively or additionally be trained based on images of actual faked items, which will also be referred to as “actual counterfeit images”; [0062] the weighted output of each convolutional layer may represent that layer's prediction of whether or not the input image is a counterfeit based on the feature that the layer has analyzed (and compared to the training image). The weighted output may include a determination of whether a particular pixel or set of pixels of the input image indicates that the input image is an image of a counterfeit item. Examiner interprets not-for-sale as counterfeit.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the pixel-level comparison as taught by Burgin in the counterfeit identification system of Guinard, Hedges, and Lichenstein in order to aid in distinguishing highly similar objects (Burgin: [0031]). In the instant case, Guinard, Hedges, and Lichenstein evidently teach a counterfeit identification model that uses machine learning on sets of images. Burgin is merely relied upon to illustrate the additional functionality of a pixel-level comparison of the images. Moreover, since the elements disclosed Guinard, Hedges, and Lichenstein, as well as Burgin, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Regarding claim 16, claim 16 is directed to a non-transitory computer-readable medium. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 9, which is directed towards a system. Therefore, claim 16 is rejected for the same reasons as set forth above for claim 9. 


Response to Arguments
With respect to the objections, Applicant’s amendments have rendered the objections moot. Therefore, the objections are hereby withdrawn.

With respect to the rejections under 35 U.S.C. 112(b), Applicant’s amendments have rendered the rejections moot. Therefore, the rejections are hereby withdrawn.

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 10-11 of the Remarks, Applicant argues “independent claims 1, 8, and 15 are directed to patentable subject matter for at least the same reasons that processing digital images as described with Example 39 is patent eligible” because “the claim does not recite ‘a mental process because the steps are not practically performed in the human mind’ or ‘any method of organizing human activity such as a fundamental economic concept or managing interaction between people.” However, Examiner respectfully disagrees.
As explained in the MPEP at § 2106.04(a), key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. 
In regards to Example 39, the claims recite a computer-implemented method for facial detection, comprising collecting images, applying transformations to the images, creating a first training set of images, training a neural network on the first training set, creating a second training set of images, and training the neural network on the second training set. The claims were determined to not recite an abstract idea because the claims do not recite certain methods of organizing human activity, mental processes, or mathematical concepts.
In this case, and unlike Example 39, the instant claims do not recite applying transformations to images, nor training a neural network on two different sets of images. Rather, claim 1 recites a method for identifying a counterfeit item, which is an abstract idea. Claim 1 recites certain methods of organizing human activity because the claim recites receiving information of an item listed for sale on an online marketplace and suspending of the transaction associated with the item, which are sales activities. “Sales activities” is a broad phrase that encompasses activities that are related to sales, which includes any steps taken to move customers through a sales process. The claims also recite mental processes because the claims recite receiving, matching, identifying, and providing information, which are observations, evaluations, and judgements. While the claims do recite additional elements such as an online marketplace, a counterfeit identification model, a database, the counterfeit identification model includes a set of encoder and decoder, each trained using the set of counterfeit items training data, and the counterfeit identification model generates probability distributions of likelihood of the item being counterfeit, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims recite an abstract idea.

With respect to pages 11-12 of the Remarks, Applicant argues “the independent claims 1, 8, and 15 are further directed toward patentable subject matter” because “the independent claims 1, 8, and 15 are directed to improving computer operations where ‘traditional systems failed to automatically determine whether the items are counterfeit.” However, Examiner respectfully disagrees.
The MPEP at §2106.04(d)(1) and 2106.05(a) provides guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the MPEP states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The MPEP further states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0001]-[0002] and [0014]-[0015] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving business problems such as counterfeit transactions negatively influencing sellers and the reputations of online shopping services, and balancing competing demands of safety and efficiency of the marketplace. Although the claims include computer technology such as an online marketplace, a counterfeit identification model, a database, the counterfeit identification model includes a set of encoder and decoder, each trained using the set of counterfeit items training data, and the counterfeit identification model generates probability distributions of likelihood of the item being counterfeit, such elements are merely peripherally incorporated in order to implement the abstract idea. 
This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial and mental task of identifying counterfeit items. The claimed process, while arguably resulting in improved balance of competing demands of safety and efficiency of the marketplace, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing generic processor and/or computer components to improve identifying counterfeit items, e.g. commercial and mental process. As such, the claims do not recite specific technological improvements, and the rejection is maintained.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.	

With respect to pages 12-14 of the Remarks, Applicant argues “Guinard describes predictive models that are ‘pretrained using one or more known images of the product.’ Id. ¶ [0105]. However, receiving a product information is not the same as ‘receiving information of an item listed for sale on an online marketplace, the item being associated with a transaction, wherein the information includes first data associated with the item” and “Hedges… fail[s] to remedy the deficiencies of Guinard.” However, Examiner respectfully disagrees.
Guinard discloses a computer that receives information that includes one or more images of the product (i.e., first data associated with the item), which can be used in a financial transaction, such as a purchase of a product (Guinard: [0050], [0075]). Thus, Guinard discloses receiving information of an item, the item being associated with a transaction.
Although Guinard does not explicitly disclose that the item is listed for sale on an online marketplace, Hedges teaches an online auction website for purchasing items that can also identify whether an item is counterfeit (Hedges: [0043], [0047]-[0048]). Hedges is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate selling the item in an online marketplace in the method and systems of Guinard, and modifying Guinard to include the elements of Hedges would be obvious because it would identify counterfeit goods faster and more accurately (Hedges: [0011]). Therefore, Guinard, in view of Hedges, teaches the amended claim limitation “receiving information of an item listed for sale on an online marketplace, the item being associated with a transaction” and the rejection is maintained.

Applicant further argues on pages 12-14 that “Guinard describes predictive models that are ‘pretrained using one or more known images of the product.’ Id. ¶ [0105]. However, training a model using known images of a product is not the same as ‘matching, based on a counterfeit identification model, the first data with at least second data in a set of data, wherein the set of data is associated with a set of counterfeit items corresponding to the item in a database, wherein the counterfeit identification model includes a set of encoder and decoder, each trained using the set of counterfeit items as training data” and “Lichenstein… fail[s] to remedy the deficiencies of Guinard.” However, Examiner respectfully disagrees.
Guinard discloses that the computer may determine a product authenticity score based on a comparison of the first information and second information (Guinard: [0053]). The first information can include one or more images of the product, while the second information can include one or more predetermined images of the product (Guinard: [0056]). This comparison may be done by a predictive model that is pretrained using the known images of the product (Guinard: [0105]). Thus, Guinard discloses matching, based on a counterfeit identification model, the first data with at least second data in a set of data, wherein the set of data is associated with a set of items.
Although Guinard does not disclose that the set of data is associated with a set of counterfeit items corresponding to the item in a database, and that the counterfeit identification model includes a set of encoder and decoder each trained using the set of counterfeit items training data, Lichenstein teaches that input data consisting of known fake videos and images can be sourced from a database, and used to train the encoder and decoder for identifying images similar to the known fake videos and images (Lichenstein: [0066]-[0068], [0134]). Lichenstein is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate the set of known fake images and a trained encoder/decoder in the counterfeit identification model as part of the method and systems of Guinard, and modifying Guinard to include the elements of Lichenstein would be obvious because supervised learning techniques are useful for sorting new data into known categories (Lichenstein: [0045]). Therefore, Guinard, in view of Lichenstein, teaches the amended claim limitation “matching, based on a counterfeit identification model, the first data with at least second data in a set of data, wherein the set of data is associated with a set of counterfeit items corresponding to the item in a database, wherein the counterfeit identification model includes a set of encoder and decoder, each trained using the set of counterfeit items as training data” and the rejection is maintained.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chaloux et. al. (US 20190354744 A1) was used to understand other methods for counterfeit detection using machine learning techniques, specifically by analyzing visual and textual data similarities via crawling techniques.
Sharma et. al. (US 20210117984 A1) was used to understand other methods for counterfeit detection using machine learning techniques comprising encoders and decoders, specifically by identifying regions of interest in an image of an item, and comparing them to an authentic version of the item.
Cowley et. al. (2020 NPL) was used to understand how a lot of major online marketplaces have issues with detecting whether items for sale are counterfeit, and other issues, such as health risks, are also at stake when permitting counterfeit items to be sold online.
Segran (2019 NPL) was used to understand specific issues Nike had with selling on Amazon, particularly with Amazon allowing listings of counterfeit Nike sneakers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684